     Case: 1:17-cv-00002-DMB-DAS Doc #: 378 Filed: 03/06/20 1 of 1 PageID #: 10751


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                                       PLAINTIFF

V.                                                                                 NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                                        DEFENDANTS


                                                     ORDER

         On July 12, 2019, Ronaldo Designer Jewelry, Inc., filed a motion seeking to exclude Kyle

A. Citrynell as a witness at trial. Doc. #352. The defendants did not respond to the motion.

Accordingly, the motion to exclude [352] is GRANTED as unopposed. 1 See L.U. Civ. R.

7(b)(3)(E) (“If a party fails to respond to any motion, other than a dispositive motion, within the

time allotted, the court may grant the motion as unopposed.”).

         SO ORDERED, this 6th day of March, 2020.

                                                               /s/Debra M. Brown
                                                               UNITED STATES DISTRICT JUDGE




1
   Though the motion fails to comply with some of the Court’s Local Rules, the failures are excused only because there
is no opposition to the relief sought.
